DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 10/12/2018. Claims 1-23 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 03/18/2020 and 07/10/2020 are both in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference character 314 in FIG. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In the last sentence of ¶ 54, “a gradient decent method” should be replaced with “a gradient descent method.”
Appropriate correction is required.
The use of the terms “Bluetooth,” “Wi-Fi,” “WiMAX,” and “Smartwatch,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 9 is objected to because of the following informality:
In claim 9, “a gradient decent method” should be replaced with “a gradient descent method.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walls et al. (US 2020/0018852 A1), hereinafter Walls, in view of Braley et al. (US 10,852,731 B1), hereinafter Braley.
Regarding claim 1:
		Walls discloses the following limitations:
“A computer-implemented method for calibrating a LIDAR device for autonomous driving, the method comprising: receiving a set of LIDAR images representing LIDAR point cloud data captured by a LIDAR device of an autonomous driving vehicle (ADV) at different points in time.” (See at least Walls ¶¶ 6 and 20: “The calibration system includes one or more processors and a memory communicably coupled to the one or more processors. The memory stores an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to control i) the LiDAR sensor to acquire point cloud data, and ii) the camera sensor to acquire a camera image.” Further, “the disclosed calibration system may be implemented within a vehicle that includes a LiDAR sensor, a camera, and further sensors as may be implemented to support systems of the vehicle such as an autonomous driving module or other driving assistance system. The autonomous driving module uses the sensor data to detect obstacles, and otherwise perceive aspects of the surrounding environment in support of, for example, autonomously navigating the vehicle.”)
“for each of the LIDAR images, transforming the LIDAR image from a local coordinate system to a global coordinate system using a coordinate converter.” (See at least Walls ¶¶ 79-80: “The autonomous driving module(s) 160 can be configured to receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100. In one or more arrangements, the autonomous driving module(s) 160 can use such data to generate one or more driving scene models. The autonomous driving module(s) 160 can determine position and velocity of the vehicle 100. The autonomous driving module(s) 160 can determine the location of obstacles, obstacles, or other environmental features.” Further, “The autonomous driving module(s) 160 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 100 for use by the processor(s) 110, and/or one or more of the modules described herein to estimate position and orientation of the vehicle 100, vehicle position in global coordinates based on signals from a plurality of satellites or any other data and/or signals that could be used to determine the current state of the vehicle 100 or determine the position of the vehicle 100 with respect to its environment for use in either creating a map or determining the position of the vehicle 100 in respect to map data.”)
“generating a first LIDAR reflection map based on at least a portion of the transformed LIDAR images.” (See at least Walls ¶¶ 79-80: “In one or more arrangements, the autonomous driving module(s) 160 can use such data to generate one or more driving scene models.” Further, “The autonomous driving module(s) 160 can be configured to receive, and/or determine location information for obstacles within the external environment of the vehicle 100 for use by the processor(s) 110, and/or one or more of the modules described herein to estimate position and orientation of the vehicle 100, vehicle position in global coordinates based on signals from a plurality of satellites, or any other data and/or signals that could be used to determine the current state of the vehicle 100 or determine the position of the vehicle 100 with respect to its environment for use in either creating a map or determining the position of the vehicle 100 in respect to map data.”)
“and calibrating the coordinate converter by adjusting one or more parameters of the coordinate converter based on a difference between the first LIDAR reflection map and a second… map as a reference… map.” (See at least Walls ¶¶ 55 and FIGS. 8-9 reproduced below: “FIG. 8 further depicts the combined image 700. As illustrated, the offsets 810, 820, and 830 are exaggerated for purposes of illustrating how the separate sets of data may be misaligned. In either case, the adjustment module 230 identifies corresponding points/features within the two sets of data within the combined image 700 and determines the error/offset therebetween as illustrated in the view 800… FIG. 9 depicts a separate view 900 of the vehicle 410 in a further combined image. As shown in FIG. 9, the two data sets include both errors in translation parameters and orientation parameters as is evident from the differences in the offsets for different corresponding features. Accordingly, the adjustment module 230 determines the offsets/error and can proceed with adjusting the respective parameters to calibrate the sensors together.”)

    PNG
    media_image1.png
    691
    548
    media_image1.png
    Greyscale
	             
    PNG
    media_image2.png
    687
    553
    media_image2.png
    Greyscale


“wherein the calibrated coordinate converter is utilized to process subsequent LIDAR images during autonomous driving at real-time.” (See at least Walls ¶¶ 5 and 20: “example systems and methods relate to a manner of improving calibration of a LiDAR sensor and a camera together using perceived aspects of a surrounding environment to perform the calibration on-the-fly.” Further, “the disclosed calibration system may be implemented within a vehicle that includes a LiDAR sensor, a camera, and further sensors as may be implemented to support systems of the vehicle such as an autonomous driving module or other driving assistance system.”)
While Walls discloses the use of a second map as a reference map, Walls does not specifically disclose the use of “a second LIDAR reflection map as a reference LIDAR reflection map.” However, Braley does teach this limitation. (See at least Braley col. 8 ll. 44-52 and col. 10 l. 57-col. 11 l. 5: “a reference detection system, such as another second detection system, may be placed at a known location relative to the location of the vehicle 100. While the at least one object is moved relative to the vehicle 100, the second detection system 182 may collect a first plurality of data points, and the reference detection system may collect a second plurality of data points. The vehicle's computing devices 110 may plot the first and second pluralities of data points onto a 3D model to compare the two pluralities of data points. An amount of bias of the second detection system 182 may be determined based on how the first plurality of data points varies from the second plurality of data points in the 3D model,” where “The second detection system 182 may include one or more lidar systems.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Walls by using a LIDAR map as the second reference map as taught by Braley, because this modification is a simple substitution of one known element (using LIDAR data for the second reference map) for another (using camera images for the second reference map) to obtain predictable results. Further, Braley discloses that by comparing the two sets of LIDAR point data, “An amount of bias of the second detection system 182 may be determined based on how the first plurality of data points varies from the second plurality of data points in the 3D model. A correction to the second detection system 182 may be determined in order to adjust zero values of the one or more lidar systems of the second detection system 182.” (See at least Braley col. 10 l. 57-col. 11 l. 12.)
Regarding claim 2:
Walls in combination with Braley discloses the “method of claim 1,” and Walls further discloses “wherein the LIDAR point cloud data was captured while the ADV was driving within a predetermined driving environment.” (See at least Walls ¶¶ 2-4, which disclose that for the calibration of LIDAR sensors on autonomous vehicles, it is known that “some calibration processes may use particular preconfigured patterns that provide markers generated for the separate sensors at predefined locations. Thus, the system calibrates the sensors together through awareness of the locations of the predefined markers in the perceived sensor data.”)
Walls does not specifically disclose “wherein the second LIDAR reflection map was generated based on a set of LIDAR point cloud data captured by a LIDAR device with a set of known parameters.” However, Braley does teach this limitation. (See at least Braley col. 8 ll. 44-52 and col. 10 l. 57-col. 11 l. 5: “a reference detection system, such as another second detection system, may be placed at a known location relative to the location of the vehicle 100. While the at least one object is moved relative to the vehicle 100, the second detection system 182 may collect a first plurality of data points, and the reference detection system may collect a second plurality of data points. The vehicle's computing devices 110 may plot the first and second pluralities of data points onto a 3D model to compare the two pluralities of data points. An amount of bias of the second detection system 182 may be determined based on how the first plurality of data points varies from the second plurality of data points in the 3D model,” where “The second detection system 182 may include one or more lidar systems.”)
Regarding claim 3:
Walls in combination with Braley discloses the “method of claim 1,” and Walls further discloses the method “further comprising: performing a perception process on each of the LIDAR images to identify a first obstacle captured by the LIDAR image; and comparing a first location of the first obstacle appearing in the first LIDAR reflection map and a second location of a second obstacle appearing in the second… map.” (See at least Walls ¶ 55 and FIGS. 8-9: “the adjustment module 230 identifies corresponding points/features within the two sets of data within the combined image 700 and determines the error/offset therebetween as illustrated in the view 800.”)
As explained regarding claim 1, Braley col. 8 ll. 44-52 and col. 10 l. 57-col. 11 l. 5 teaches the second map being a “second LIDAR reflection map.”
	Regarding claim 4:
Walls in combination with Braley discloses the “method of claim 3,” and Walls further discloses “wherein the one or more parameters of the coordinate converter are adjusted based on a difference between the first location of the first obstacle and the second location of the second obstacle.” (See at least Walls ¶ 55 and FIGS. 8-9: “the adjustment module 230 identifies corresponding points/features within the two sets of data within the combined image 700 and determines the error/offset therebetween as illustrated in the view 800… Accordingly, the adjustment module 230 determines the offsets/error and can proceed with adjusting the respective parameters to calibrate the sensors together.”)
	Regarding claim 5:
Walls in combination with Braley discloses the “method of claim 4,” and Walls further discloses the following limitations:
“further comprising iteratively performing calibrating the coordinate converter by adjusting one or more parameters of the coordinate converter.” (See at least Walls ¶ 39: “the adjustment module 230 may calibrate the sensors together over multiple iterations of acquiring the sensor data and determining the error.”)
“and comparing the first location of the first obstacle and the second location of the second obstacle, until the difference between the first location and the second location reaches below a predetermined threshold.” (See at least Walls ¶¶ 39 and 55: “the adjustment module 230 identifies corresponding points/features within the two sets of data within the combined image 700 and determines the error/offset therebetween as illustrated in the view 800… Accordingly, the adjustment module 230 determines the offsets/error and can proceed with adjusting the respective parameters to calibrate the sensors together.” Further, “The adjustment module 230 can then determine the error according to the adjusted sensor parameters 260 and, if the error is not within a threshold variance, then further adjust the sensor parameters 260 and continue to perform the calibration process until the threshold variance is satisfied.”)
	Regarding claim 6:
Walls in combination with Braley discloses the “method of claim 3,” and Walls further discloses the method “further comprising determining a size of an area overlapped by the first obstacle and the second obstacle.” (See at least Walls ¶¶ 39, 50, 55, and FIGS. 8-9: “the adjustment module 230 identifies corresponding points/features within the two sets of data within the combined image 700 and determines the error/offset therebetween as illustrated in the view 800… Accordingly, the adjustment module 230 determines the offsets/error and can proceed with adjusting the respective parameters to calibrate the sensors together.” Further, “The adjustment module 230 can then determine the error according to the adjusted sensor parameters 260 and, if the error is not within a threshold variance, then further adjust the sensor parameters 260 and continue to perform the calibration process until the threshold variance is satisfied,” where “the threshold variance is an acceptable amount of offset/error within the combined image. The threshold variance may be indicated according to each of the separate sensor parameters 260, as an overall combined permitted error, or in another suitable form. In general, the threshold variance is selected according to an amount of disconformity within the alignment that is permissible according to the application for which the combined image is provided.” The amount of conformity that is determined to exist within the combined image reads on the claimed size of an area overlapped by the obstacles.)
	Regarding claim 7:
Walls in combination with Braley discloses the “method of claim 6,” and Walls further discloses the following limitations: 
“further comprising iteratively performing calibrating the coordinate converter by adjusting one or more parameters of the coordinate converter.” (See at least Walls ¶ 39: “the adjustment module 230 may calibrate the sensors together over multiple iterations of acquiring the sensor data and determining the error.”)
“and determining the size of the overlapped area, until the size of the overlapped area is above a predetermined threshold.” (See at least Walls ¶¶ 39, 50, 55, and FIGS. 8-9: “the adjustment module 230 identifies corresponding points/features within the two sets of data within the combined image 700 and determines the error/offset therebetween as illustrated in the view 800… Accordingly, the adjustment module 230 determines the offsets/error and can proceed with adjusting the respective parameters to calibrate the sensors together.” Further, “The adjustment module 230 can then determine the error according to the adjusted sensor parameters 260 and, if the error is not within a threshold variance, then further adjust the sensor parameters 260 and continue to perform the calibration process until the threshold variance is satisfied,” where “the threshold variance is an acceptable amount of offset/error within the combined image.” The error being within a threshold variance of the amount of offset within the combined image reads on the size of the overlapped area being above a predetermined threshold as claimed.)
Regarding claim 10:
Walls discloses “A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations.” (See at least Walls ¶ 7: “a non-transitory computer-readable medium for calibrating a light detection and ranging (LiDAR) sensor with a camera sensor and including instructions that when executed by one or more processors cause the one or more processors to perform one or more functions.”)
The remaining limitations of claim 10 are taught by Walls in combination with Braley under the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claims 11-16:
Claims 11-16 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-7 above, respectively.
	Regarding claim 17:
Walls discloses “A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations.” (See at least Walls ¶ 6: “The calibration system includes one or more processors and a memory communicably coupled to the one or more processors. The memory stores an acquisition module including instructions that when executed by the one or more processors cause the one or more processors to control i) the LiDAR sensor to acquire point cloud data, and ii) the camera sensor to acquire a camera image.”)
The remaining limitations of claim 17 are taught by Walls in combination with Braley under the same rationale, mutatis mutandis, as applied to claim 1 above.
	Regarding claims 18-23:
Claims 18-23 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-7 above, respectively.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walls in combination with Braley as applied to claim 1 above, and further in view of Wu et al. (US 2018/0313942 A1), hereinafter Wu.
	Regarding claim 8:
Walls in combination with Braley discloses the “method of claim 1,” but does not specifically disclose “wherein the coordinate converter comprises a quaternion function.” However, Wu does teach this limitation. (See at least Wu ¶ 73: “Step 1410 of the process includes evaluating states associated with the laser unit at different points in time within the time period based on the observation data. For example, using a factor graph, the controller may establish a relationship between an a priori probability and an a posteriori probability associated with states of the laser unit (coincident with the stereo camera): where k=[1, 2, . . . , k] denotes a set of observation indexes of the camera, m denotes a set of observation indices of the GPS, and a state of the laser unit can be expressed as:

    PNG
    media_image3.png
    33
    195
    media_image3.png
    Greyscale

where pk, vk, and qk respectively denote a position, a speed, and a quaternion (rotation) of the laser unit with respect to a particular coordinate system at the kth point in time.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Walls in combination with Braley by using a quaternion function to convert the coordinates of the LIDAR measurements as taught by Wu, because this modification provides a way to rotate the states of the sensor’s coordinate system. (See at least Wu ¶ 73.)
	Regarding claim 9:
Walls in combination with Braley discloses the “method of claim 1,” but does not specifically disclose “wherein optimizing the coordinate converter is performed using a gradient decent method.” However, Wu does teach this limitation. (See at least Wu ¶ 74: “those of skill in the relevant art can determine residual models for different sensors and determine Jacobian matrices between optimization iterations. The controller can calculate optimal values for the laser unit states based on the minimization, for example, based on a gradient-based optimization method.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Walls in combination with Braley by using a gradient-based minimization method as taught by Wu, because with this modification, the “controller can calculate optimal values for the laser unit states.” (See at least Wu ¶ 74.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nonaka (US 2021/0190958 A1) discloses a LIDAR calibration method of converting point cloud data from a local coordinate system to an absolute coordinate system (Nonaka ¶ 56) and determining a deviation in the LIDAR device based on a comparison of the tilt of a detected feature and the stored tilt of that feature (Nonaka ¶ 24).
Valois et al. (US 2017/0343654 A1) discloses a LIDAR calibration system, where the “vehicle sensor calibration system implements a gradient descent technique as a first-order optimization in order to first compare the initial uncalibrated or misaligned sensor setup to an ideal or normalized sensor view represented by the mathematical models” (Valois ¶ 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662